The principal point in this case involves the sufficiency of the evidence to prove the genuineness of an alleged will which was sustained by the probate judge and negatived by the circuit judge on appeal from an order of the county judge admitting the will to probate after a contest and trial as to its authenticity.
Madison P. Bronson, alleged maker of the will, was killed in Tampa, Florida, on March 29, 1929. His mother, Mrs. Mary E. Bronson, was the successful contestant before the circuit court. Ina L. Bronson, the appellee in the circuit court, was a former wife who had been divorced from deceased on March 16, 1929, just a few days prior to the alleged testator's death. Notwithstanding the divorce, it was claimed by the erstwhile wife that she, shortly after the divorce was granted, contracted a common law marriage with her divorced husband and upon the basis of that claim it was contended that her deceased husband on March 20, 1929, had made and executed the following will which was written and signed with pen and ink:
               "SEABOARD AIR LINE RAILWAY COMPANY 3/20/29
"Whom this may concern see that my wife Ina Bronson gets my Buick Coupe and Diamond ring after Funeral expenses are paid the rest shall be divided between my wife and mother Mary E. Bronson of Williston, Fla.
"M. P. BRONSON." *Page 619 
The evidence was to the effect that the purported will was mysteriously found on the porch of a Mr. Jackson, upon whose testimony it was probated. This discovery, was made about the middle of June, 1929, a period of more than two months after Madison P. Bronson's death. The genuineness of the handwriting of the will was sharply controverted and testimony pro and con
on that issue was extensively taken before the county judge who held the will good. The county judge's decision was reversed by the circuit judge, who held the will a forgery and directed that its probate be set aside.
A careful review of the evidence does not make it appear that the circuit judge was clearly wrong in his findings on the facts. Nor can it be said that the circuit judge in reversing the probate court, misapprehended the legal effect of the evidence.
The presumption is that the judgment of the circuit court as the court of first appeal is correct and that presumption not having been overthrown by a demonstration of error in this Court, the circuit court's judgment must be allowed to stand.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.
                          ON REHEARING.